Citation Nr: 1200802	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating for tarsal navicular fracture of the right foot in excess of 10 prior to November 26, 2008, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1946 to November 1949.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a compensable disability rating for his right foot disability.  The RO subsequently increased the rating to 10 percent, effective from November 2008.  In December 2010, the Board remanded the claim for additional development.  In a November 2011 rating action, the RO increased the rating to 10 percent effective from February 2007 and to 20 percent effective from November 2008.  

The Veteran presented testimony before the undersigned Acting Veterans Law Judge at the RO in October 2010.  A transcript of the hearing is associated with the Veteran's claim folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(1).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In November 2011, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal for an increased evaluation of his tarsal navicular fracture of the right foot.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for an increased rating for tarsal navicular fracture of the right foot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a) (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a November 2011 correspondence to VA, the Veteran indicated that he was satisfied with the disability rating for his right foot disorder and did not wish to seek any further disability.  He cited to his age and stated that he was "unable to seek any further compensation."  By this statement, the Board finds that the Veteran no longer wishes to pursue the appeal.  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the claim is dismissed.  38 U.S.C.A. § 7104.


ORDER

The claim for entitlement to a disability rating for tarsal navicular fracture of the right foot in excess of 10 prior to November 26, 2008, and in excess of 20 percent thereafter is dismissed.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


